Citation Nr: 1419044	
Decision Date: 04/30/14    Archive Date: 05/06/14

DOCKET NO.  10-44 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals of a total hysterectomy.

2.  Entitlement to service connection for residuals of a total hysterectomy.

3.  Entitlement to special monthly compensation (SMC) for anatomical loss of a creative organ.

4.  Entitlement to service connection for cor pulmonale, claimed as pneumonia, to include as secondary to service-connected chronic bronchitis.

5.  Entitlement to an initial evaluation in excess of 10 percent for posttraumatic stress disorder (PTSD), prior to November 21, 2012.

6.  Entitlement to an initial evaluation in excess of 50 percent for PTSD, from November 21, 2012.

7.  Entitlement to a total disability rating based on unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to July 1970 and from November 1974 to May 1978.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In October 2013, the Veteran and her spouse testified before the undersigned at the RO.  A transcript of the hearing is associated with her Virtual VA claims file.  All other evidence in the Virtual VA electronic file has been reviewed by the RO prior to the issuance of the May 2013 supplemental statement of the case and by the Board prior to issuing this decision.  The Veterans Benefits Management System electronic file contains no evidence.

The issues of entitlement to service connection for residuals of a total hysterectomy, entitlement to service connection for cor pulmonale, entitlement to SMC, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed April 1980 decision, the Board denied the Veteran's claim for entitlement to service connection for postoperative residuals of a total hysterectomy.

2.  Evidence received since the April 1980 decision relates to an unestablished fact necessary to substantiate the claim for entitlement to service connection for residuals of a total hysterectomy and raises a reasonable possibility of substantiating the claim.

3.  Throughout the appeal period, PTSD has been productive of occupational and social impairment with reduced reliability and productivity, but not


CONCLUSIONS OF LAW

1.  The April 1980 Board decision that denied the claim for entitlement to service connection for postoperative residuals of a total hysterectomy is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1100 (2013).

2. Evidence received since the April 1980 decision is new and material and the claim for entitlement to service connection for residuals of a total hysterectomy is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

3.  The criteria for an initial 50 percent evaluation, but no more, for service-connected PTSD are met, prior to November 21, 2012.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1-4 .14, 4.21, 4.125, 4.126, 4.130, Diagnostic Code 9411 (2013).

4.  The criteria for an initial evaluation in excess of 50 percent for PTSD, throughout the appeal period, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1-4 .14, 4.21, 4.125, 4.126, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

Upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez- Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  However, the Veteran in this case is challenging the initial evaluation assigned following the grant of service connection for PTSD.  In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; VAOPGCPREC 8-2003 (December 22, 2003).  Thus, VA's duty to notify has been satisfied with respect to the issue of entitlement to a higher initial evaluation for PTSD.

VA must notify a claimant of the evidence and information that is necessary to reopen the claim and VA must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit sought by the claimant.  The duty to notify requires, in the context of a claim to reopen, VA to look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  This notice was provided in August 2009, prior to the initial adjudication of the claim.  Nevertheless, this claim, to the extent that new and material evidence has been submitted to reopen, is being granted herein.

In addition, the duty to assist the Veteran has also been satisfied in this case.  All identified and available post-service medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the claim.  The Veteran has not identified any outstanding records that are relevant to the issues being decided herein. 

The Veteran was also afforded a VA PTSD examination dated in November 2012.  The Board finds that the VA examination in this case is adequate, as it is predicated on an examination and fully addresses the rating criteria that are relevant to rating the disability in this case. Moreover, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disability since she was last examined.  38 C.F.R. § 3.327(a) (2013).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  Thus, there is adequate medical evidence of record to make a determination as to the Veteran's claims decided herein.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

Moreover, as previously noted, the Veteran was afforded an opportunity to present testimony at a hearing before the Board during the course of this appeal.  A Veterans Law Judge who chairs a hearing must fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2).  Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  These duties consist of (1) fully explaining the issues pertinent to the claim(s) on appeal; and (2) suggesting the submission of evidence that may have been overlooked.  In this case, the undersigned Veterans Law Judge set forth the issues to be discussed and sought to identify pertinent evidence not currently associated with the claims folder.  The hearing focused on the elements necessary to substantiate the claims and the Veteran, through her testimony and questioning by her representative, demonstrated her actual knowledge of the elements necessary to substantiate her claims.  As such, the Board finds that VA complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

For the reasons set forth above, the Board finds that VA has complied with the notification and assistance requirements.  The claims decided herein are thus ready to be considered on the merits.


Total Hysterectomy

Generally, a claim that has been denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c). If new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.  The implementing regulation also provides that new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  If such new and material evidence had been submitted and had not been acted upon, a claim could still be pending until a decision had been made on that evidence.  See 38 C.F.R. § 3.160(c) ("pending claim" is "[a]n application, formal or informal, which has not been finally adjudicated"); see also Ingram v. Nicholson, 21 Vet. App. 232, 240 (2007) ("[A] claim remains pending-even for years-if the Secretary fails to act on a claim before him").  To comply with the directive of 38 C.F.R. § 3.156(b) that new and material evidence be treated as having been filed in connection with the pending claim, VA must evaluate submissions received during the relevant period and determine whether they contain new evidence relevant to a pending claim, regardless of whether the relevant submission might otherwise support a new claim.  Bond v. Shinseki, 659 F.3d 1362, 1369 (Fed. Cir. 2011).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  Evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).  In deciding whether new and material evidence has been submitted the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

In order to determine whether new and material evidence has been received, the Board must analyze the law applicable to the underlying service connection claim. Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Congenital or developmental defects are not "diseases or injuries" within the meaning of applicable statutes and regulations.  38 C.F.R. § 3.303(c).  Rather, a defect of congenital, familial or hereditary origin by its very nature pre-exists military service.  Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).  If the defect is congenital, therefore, the presumption of sound condition at service entrance does not attach.  See Quirin v. Shinseki, 22 Vet. App. 390, 397 (2002); Terry v. Principi, 340 F.3d 1378, 1385-86 (Fed. Cir. 2003) (holding that the presumption of soundness does not apply to congenital defects).  If it is determined that a Veteran suffers from a congenital disease, as opposed to a defect, VA cannot simply assume that, because of its congenital nature, the disease must have pre-existed service.  That is, the presumption of soundness still applies to congenital diseases that are not noted at entry.  Quirin, 22 Vet. App. at 396-397.

Where during service a congenital or developmental defect is subject to a superimposed injury or disease, service connection may be warranted based on aggravation.  There is a distinction under the law between a congenital or developmental "disease" and a congenital "defect" for service connection purposes in that congenital diseases may be recognized as service connected if the evidence as a whole shows aggravation in service within the meaning of VA regulations.  A congenital or developmental "defect," on the other hand may not be service-connected although service connection may be granted for additional disability due to disease or injury superimposed upon such defect during service.  VA O.G.C. Prec. Op. No. 82-90 (July 18, 1990), published at 56 Fed. Reg. 45,711 (1990) (a reissue of General Counsel Opinion 01-85 (March 5, 1985).  

In April 1980, the Board denied the Veteran's claim of entitlement to service connection for postoperative residuals of a total hysterectomy.  The Veteran was notified of this denial in a letter later that month.  The April 1980 Board decision was final.  38 C.F.R. § 19.104 (1980).  The Board's April 1980 denial of entitlement to service connection for postoperative residuals of a total hysterectomy was based on a finding that the Veteran had von Willebrand's disease, which was a congenital anomaly that existed prior to service.  The total hysterectomy and bilateral salpingo-oophorectomy were done to prevent possible complications of the von Willebrand's disease and not because of another disease process that began during service or because of an increase in severity in the von Willebrand's disease during service.

The evidence before the Board in April 1980 included the service treatment records, which contained records of a June 1976 hospitalization for a four quadrant cervical biopsy and perineoplasty.  She incurred postoperative hemorrhage secondary to the cervical punch biopsies.  Subsequently, the Veteran was again hospitalized in August and September 1977 where she was diagnosed as having von Willebrand's disease and menorrhagia secondary to that diagnosis.  She had a history since age five of easy bruisability and hematoma formation.  She underwent a total abdominal hysterectomy and bilateral salpingo oophorectomy due to having menstrual flow requiring blood transfusions and abnormal clotting studies.

The evidence of record also included the Veteran's written statements, in which she contended that she was not aware of her von Willebrand's disease until 1977 and would not have had to have a hysterectomy if she had received proper care during service.  She asserted that the bleeding was caused by an ovulation test conducted the month prior to her hysterectomy.  She stated that she did not get proper follow-up treatment after her perineoplasty.

Since the April 1980 Board decision, the Veteran has provided written and oral statements.  She has contended that von Willebrand's disease is a congenital disease that she was unaware of prior to service.  She asserts that the stress she incurred when she was sexually assaulted and sexually harassed during service caused the von Willebrand's disease to become worse and symptomatic.

The Board finds that this is new and material evidence, since the Veteran asserts that the von Willebrand's diagnosis is a congenital disease and she asserts new in-service incidents.  If this is the case, as she asserts, the disease could be subject to service connection if found to be aggravated during service.  The Board notes that the Medical Board Proceedings report dated in March 1978 shows that the Veteran's von Willebrand's disease was noted to have existed prior to service and to have been aggravated by active duty.  Therefore, the Veteran's newly submitted statements, combined with the evidence already of record, raises a reasonable possibility of substantiating the claim.  As such, the claim is reopened, and the Veteran's appeal is granted to this extent.

PTSD

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  "Staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).  As will be discussed in more detail below, the Board finds that the disability has remained essentially consistent in severity throughout the appeal period, and a uniform rating is warranted.

The Veteran is in receipt of a 10 percent rating for PTSD prior to November 21, 2012 and a 50 percent rating thereafter pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  This Diagnostic Code addresses PTSD.  However, all psychiatric disabilities are evaluated under a general rating formula for mental disorders.  Under the general rating formula, a 10 percent rating is assigned for occupational and social impairment due to mild or transient symptoms, which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.

A 70 percent rating is warranted when the psychiatric disorder results in occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such an unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.

A total schedular rating of 100 percent is warranted when the disorder results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of mental and personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  If the evidence shows that the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the criteria for a particular rating, the appropriate equivalent rating will be assigned.  Id. at 443.  Furthermore, the rating code requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment at a level consistent with the assigned rating.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).

When the symptoms attributable to a service-connected disability cannot be separated from those attributable to a non-service-connected disability, all symptomatology should be considered in determining the appropriate rating, and that has been done here.  Mittleider v. West, 11 Vet. App. 181, 182 (1998).

The GAF (Global Assessment of Functioning) scale reflects psychological, social, and occupational functioning of a hypothetical continuum of mental health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV). A GAF score of 51-60 denotes moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61-70 denotes indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but that the individual is generally functioning pretty well and has some meaningful interpersonal relationships.  See Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, Washington, DC, American Psychiatric Association, 1994.

The relevant evidence of record consists of private treatment reports dated in 2010, VA outpatient treatment records dated from August 2010 to January 2012, a November 2012 VA examination report, and the Veteran's oral and written statements.  First, the Board notes that the Veteran has been afforded one VA examination during the appeal period, which was dated in November 2012.  It was based upon the results of this examination that the Veteran's disability rating was increased to 50 percent as of that date.

In reviewing the evidence of record, however, the Board finds that the November 2012 VA examination report is the most thorough and probative evidence of record.  The private or VA outpatient treatment records dated prior to the VA examination do not contain the level of detail of the VA examination report.  In addition, the VA examination report considers all of the relevant rating criteria associated with evaluating mental disorders.

As such, the Board finds that the 50 percent rating assigned to the Veteran's disability as of November 21, 2012 should be effective throughout the appeal period, which begins on June 29, 2009.  The evidence dated prior to the November 2012 VA examination report is not as thorough as that report, and does not address all of the applicable rating criteria.  Furthermore, the Board finds that the Veteran's GAF scores assigned prior to November 2012 are in some cases lower than the GAF score assigned in November 2012, since scores of 55 and 59 were given in August and December 2010, and the GAF score assigned during the VA examination was 60.  Nevertheless, these scores are representative of the same symptomatology under the DSM-IV.  GAF scores of 65 that are assigned in October 2010 and January 2012 VA outpatient treatment records are suggestive of less severe symptomatology, but these scores alone do not show that the overall disability picture beginning in June 2009 corresponds to the criteria for a rating less than 50 percent.

As such, the Board concludes that a 50 percent rating is warranted throughout the appeal period.  However, the Board also finds that the criteria for a 70 or 100 percent rating for PTSD are not met at any point during the appeal period.  The lay and medical evidence of record indicates that the Veteran has not demonstrated occupational and social impairment with deficiencies in most areas or total occupational or social impairment.

The Veteran has described problems with her relationships with her siblings but indicated during her November 2012 VA examination that this was due to the nature of her parents' will.  The Veteran has not stated that she had problems in her marriage; although a 2010 private examiner noted there were ongoing issues.  The Veteran described her marriage as "strong" during her VA examination and noted that she married her "soul mate."  The Veteran had no biological children.  She and her husband previously had foster children, and the Veteran maintained contact with the one that was still living, as the other had passed away in 1993.  She had friends with whom she enjoyed getting together, playing cards, shopping, and having dinner.  She did not describe conflicts with her coworkers.  The Veteran indicated in the 2012 VA examination report that she was forced into retirement from her job as a teacher, but she gave no indication that this was in any way related to her PTSD.

Additionally, the lay and medical evidence suggests the presence of a suicidal thought related to her forced retirement; the remainder of the evidence indicates that the Veteran denied suicidal and homicidal ideations.  The evidence also does not show obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; or an inability to establish or maintain effective relationships.  Rather, VA records noted fair insight and judgment, normal speech, logical and goal directed thoughts.  

Furthermore, there is no evidence of gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, or memory loss for names of close relatives, own occupation, or own name.  The Veteran's thought processes were noted to be normal in December 2010, January 2012, and November 2012.

The VA examiner did not attribute any of the symptoms associated with 70 and 100 percent evaluations to the Veteran, with the exception of one report of fleeting suicidal ideation related to her forced retirement.  She reported a history of a single panic attack during her VA examination.  Her symptoms included high anxiety, memory problems, sleep disruption, worry, concentration problems, and irritability.  She also reported difficulty socializing with men.  However, these symptoms are not consistent with the rating criteria associated with a 70 or 100 percent rating, and do not suggest that there is an inability to establish and maintain effective relationships.  To the contrary, the Veteran has remained married, reports a strong support system, and socializes with friends.  Moreover, the lowest GAF score assigned is 55, which is compatible with the 50 percent rating currently assigned to the Veteran's PTSD.  All other GAF scores are in excess of that number and denote functioning that is better than the criteria associated with a 70 or 100 percent evaluation.

The Veteran is certainly competent to report her symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, even she has not endorsed that she experiences nearly any of the manifestations corresponding to a 70 or 100 percent rating.

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's PTSD is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id.; see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Indeed, the 50 percent evaluation contemplates the overall effect of all of her symptomatology on her occupational and social functioning.  As discussed above, there are higher ratings available under the diagnostic code, but the Veteran's disability is not productive of such manifestations.

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected PTSD under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).

The Board concludes that the evidence supports a disability rating of 50 percent for PTSD throughout the appeal period.  However, the preponderance of the evidence is against assignment of a rating higher than 50 percent for PTSD, and, to that extent, the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

The application to reopen a claim for entitlement to service connection for residuals of a total hysterectomy is granted.

An initial evaluation of 50 percent for PTSD is granted prior to November 21, 2012, subject to the laws and regulations governing the payment of VA benefits.

An initial evaluation in excess of 50 percent for PTSD throughout the appellate period is denied.


REMAND

The claim of entitlement to service connection for residuals of a hysterectomy must be remanded to obtain an opinion with regard to whether the von Willebrand's disease that led to the Veteran's hysterectomy in service is a congenital disease or congenital defect.  The claim of entitlement to special monthly compensation based on anatomical loss of a creative organ is inextricably intertwined with this matter.

The claim of entitlement to service connection for cor pulmonale needs to be remanded because the examination of record is inadequate.  The examination obtained in January 2011, along with a March 2011 addendum provided no opinion because no cor pulmonale was found.  However, the Veteran has repeatedly asserted that she is seeking service connection for pneumonia.  In addition, she contended at her Board hearing that both were secondary to her service-connected chronic bronchitis.  While several relevant VA examinations have been conducted, no opinion was given as to whether pneumonia is secondary to chronic bronchitis.  VA hospitalization records dated in October 2011 show that the Veteran was admitted and treated for pneumonia during the appeal period.

Finally, the Board finds that the issue of entitlement to TDIU has been raised by the record but has not yet been adjudicated.  See Rice v. Shinseki, 22 Vet. App. 447, 453-55 (2009); VAOPGCPREC 6-96 (August 16, 1996).  The Veteran contends that she is unable to work due to her service-connected disabilities.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a letter satisfying the statutory and regulatory duty to notify provisions with respect to the claim of entitlement to TDIU. 

2.  Send the Veteran VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, for her to complete, with instructions to return the form to the RO.

3.  Obtain an opinion regarding the etiology of the Veteran's residuals of a total hysterectomy, the surgery for which was performed during service.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  An explanation for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the opinion report, and an explanation provided for that conclusion. 

The examiner is directed specifically to review the Veteran's service treatment records, in particular, records of June 1976 and August 1977 hospitalizations.

After a review of the above-noted records and any other relevant records, the examiner must provide the following opinion regarding the Veteran's in-service diagnosis of von Willebrand's disease and subsequent total hysterectomy:

1) is it at least as likely as not that the disorder is congenital?

2) if the disorder is congenital, is it a congenital defect or disease?  A defect is defined as a structural or inherent abnormality or condition which is more or less stationary in nature.  A disease is any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown.

3) if the disorder is a congenital defect, then was it subject to a superimposed disease or injury?

4) if the disorder is a congenital disease, then was it aggravated during service, where aggravation means the disease progressed during service at a greater rate than normally expected according to accepted medical authority?

5) if the disorder is not congenital, then is it at least as likely as not that the disorder was caused or aggravated by active service?  The practitioner must presume that the disorder did not pre-exist service.

4.  Obtain an opinion to determine the etiology of the Veteran's pneumonia.  The entire claims file (i.e., both the paper claims file and any electronic medical records) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner determines that an examination of the Veteran is necessary in order to provide this opinion, such should be scheduled.  An explanation for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and an explanation provided for that conclusion. 

The examiner must provide the following opinions, in light of the service and post-service evidence of record: 

1) whether it is at least as likely as not (50 percent or greater probability) that any recurrent pneumonia was caused or aggravated by the Veteran's service; and 

2) whether any recurrent pneumonia is at least as likely as not (50 percent or greater probability) caused or aggravated by service-connected chronic bronchitis.

5.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated, to include whether entitlement to a TDIU is warranted.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and her representative.  After the Veteran and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


